Milligan, J.,
delivered the opinion of the court:
This action is prosecuted under the Act March 12, 1863, to recover the net proceeds of twenty-two bales of cotton, alleged to have been captured by the United States military forces in Floyd County, G-eorgia, early in June, 1864.
The cotton in question was owned at the time of its seizure by Lloyd Beall, who afterward sold a.nd transferred, for a valuable consideration, all his right, title, claim, and interest therein to Samuel Noble.
The seizure was made by Major McCurdy, of the Tenth Ohio Cavalry, on the 1st day of June, 1864, and the twenty-two bales of cotton, claimed in the petition, hauled to Adairsville, G-a., and there turned over to Major B. Alden, assistant quartermaster, and by him shipped, with other cotton, to Nashville, Tenn.
At Nashville the cotton was received by Capt. S. B. Brown, assistant quartermaster, and turned over to Charles A. Fuller, assistant special agent of the Treasury Department, and by him transferred, with other cotton, to William P. Mellen, supervising special agent at Cincinnati, and there sold, and the proceeds paid into the Treasury of the United States.
We have been thus particular in tracing the history of this cotton, in order to determine under which fund it falls, as fixed in Price's Case, (7 C. Cls. R., p. 567.)
The facts place it directly with the cotton shipped in June, 1864, by Captain George E. Alden, from Adairsville, to Captain Brown, noticed in Price’s Case, which constitute a prominent part of the first fund.
This fund, as shown in Price’s Case, amounts to $247,944.40.. It has been diminished by the following judgments, viz:
Morris Kohn, (4 C. Cls. R., p. 436) .. $109, 771 20
E. M. Price, (7 C. Cls. R., p. 567). 68, 712 93
Total. 178,484 13
Remainder. 69,460 27
*301The average price per bale of the cotton constituting the first fund, as found in Price’s Case, is $480.51, which makes- the amount the claimant in this case should recover $10,571.22.
Judgment will, therefore, be entered in favor of Lloyd Beall, for the use of Samuel Noble, for the sum of $10,571.22.